Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of January 30,
2020, among Postal Realty LP, a Delaware limited partnership (“Borrower”),
POSTAL REALTY TRUST INC., a Maryland corporation (the “REIT”), the SUBSIDIARY
GUARANTORS party hereto (the “Subsidiary Guarantors”; the REIT and each of the
Subsidiary Guarantors, individually, a “Guarantor Party” and, collectively, the
“Guarantor Parties”), the ELECTING LENDERS (defined below), the other LENDERS
(defined below) party hereto, and PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Administrative Agent”).

 

RECITALS:

 

A. Borrower, the Administrative Agent and certain lenders (together with their
respective successors and assigns and the Electing Lenders, the “Lenders”) and
BMO Capital Markets Corp., as Joint Lead Arranger, are parties to that certain
Credit Agreement dated as of September 27, 2019, (the “Credit Agreement”).
Except as otherwise herein expressly provided, each initially capitalized term
used herein has the meaning assigned to such term in the Credit Agreement, as
amended by this Agreement.

 

B. Pursuant to Section 2.21 of the Credit Agreement, Borrower has requested an
increase in the Commitments by $50,000,000, and People’s United Bank, National
Association, BMO Harris Bank N.A., Stifel Bank & Trust and The Bryn Mawr Trust
Company (each an “Electing Lender” and collectively, the “Electing Lenders”)
have agreed to provide such increase.

 

C. The parties hereto desire to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments of Credit Agreement. Effective as of the Effective Date
(defined below), the Credit Agreement is hereby amended as follows:

 

(a) All references to the term “Syndication Agent” in the Credit Agreement or
any of the other Loan Documents are hereby deleted in their entirety and
replaced with the term “Joint Lead Arranger.”

 

(b) Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule 2.01 attached hereto.

 

Section 2. Commitments. Effective as of the Effective Date, The Bryn Mawr Trust
Company shall be a Lender and the Commitments of the Lenders shall be as set
forth on Schedule 2.01 attached hereto.

 

Section 3. Effective Date. The “Effective Date” shall be the date on which all
of the following have been satisfied:

 

(a) the Administrative Agent shall have received the Lenders’, Borrower’s, the
REIT’s, and the Subsidiary Guarantors’ signed counterparts of this Agreement;

 

(b) each Electing Lender shall have received a Note executed by Borrower in the
principal amount equal to such Electing Lender’s Commitment as set forth on
Schedule 2.01 attached hereto; and

 

(c) the Administrative Agent shall have been paid all of its reasonable and
documented out-of-pocket expenses in connection with this Agreement.

 



1

 

 

Section 4. Borrower’s Representations. Borrower hereby represents and warrants
to the Administrative Agent and the Lenders, as follows:

 

(a) each of the representations and warranties of Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement, or any of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b) as of the date hereof and immediately after giving effect to this Agreement,
no Default and no Event of Default has occurred and is continuing;

 

(c) Borrower has all necessary limited partnership power and authority to
execute, deliver and perform its obligations under this Agreement; Borrower has
been duly authorized by all necessary limited partnership action on its part;
and this Agreement has been duly and validly executed and delivered by Borrower
and constitutes Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

(d) Borrower’s execution and delivery of this Agreement (i) does not require any
consent or approval of, registration or filing with, or any other action by, any
governmental authority, except for such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Borrower or any order
of any governmental authority and (iii) will not violate or result in a default
under any material indenture, agreement or other material instrument binding
upon Borrower or any of its assets.

 

Section 5. Guarantor Parties’ Representations. Each Guarantor Party hereby
represents and warrants to the Administrative Agent and the Lenders, as follows:

 

(a) each of the representations and warranties of such Guarantor Party contained
or incorporated in the Guaranty or any of the other Loan Documents to which it
is a party, are true and correct in all material respects on and as of the date
hereof (except if any such representation or warranty is expressly stated to
have been made as of a specific date, then as of such specific date);

 

(b) as of the date hereof and immediately after giving effect to this Agreement,
such Guarantor Party is in compliance with its obligations under the Guaranty
and each of the other Loan Documents to which it is a party;

 

(c) such Guarantor Party has all necessary corporate or limited liability
company, as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement; such Guarantor Party has been duly authorized
by all necessary corporate or limited liability company, as applicable, action
on its part; and this Agreement has been duly and validly executed and delivered
by such Guarantor Party and constitutes such Guarantor Party’s legal, valid and
binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (ii) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and

 

(d) such Guarantor Party’s execution and delivery of this Agreement (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of such
Guarantor Party or any order of any governmental authority and (iii) will not
violate or result in a default under any material indenture, agreement or other
material instrument binding upon such Guarantor Party or any of its assets.

 

Section 6. Ratification.

 

(a) Borrower hereby (i) reaffirms, ratifies, confirms, and acknowledges its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents to which it is a party and agrees to continue to be bound thereby and
perform thereunder and (ii) agrees and acknowledges that the Credit Agreement
(as amended hereby) and the other Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 



2

 

 

(b) Each Guarantor Party hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Guaranty and the other Loan Documents to
which it is a party (after giving effect to this Agreement) and agrees to
continue to be bound thereby and perform thereunder and (ii) agrees and
acknowledges that the Guaranty and the other Loan Documents (after giving effect
to this Agreement) and all of its obligations thereunder are and remain in full
force and effect and, except as expressly provided herein, have not been
affected, modified or amended.

 

Section 7. Miscellaneous.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b) Amendments, Etc. The terms of this Agreement may be waived, modified and
amended only by an instrument in writing duly executed by the party hereto
against whom enforcement of such waiver, modification or amendment is sought
(provided that, subject to the terms of the Credit Agreement, the Administrative
Agent may execute any such waiver, modification or amendment on behalf of the
Lenders). Any such waiver, modification or amendment shall be binding upon
Borrower, the Guarantors, the Electing Lenders, the Administrative Agent and the
Lenders.

 

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of Borrower, the
Guarantors, the Electing Lenders, the Administrative Agent and the Lenders.

 

(d) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

(e) Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by facsimile
or email transmission shall be effective as manual delivery of an executed
counterpart hereof.

 

(f) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       POSTAL REALTY LP,   a Delaware limited partnership       By:
Postal Realty Trust, Inc.,     Its general partner           By: /s/ Jeremy
Garber     Name:   Jeremy Garber     Title: President, Treasurer and Secretary

 

  REIT:           POSTAL REALTY TRUST INC., a Maryland corporation           By:
/s/ Jeremy Garber     Name:  Jeremy Garber     Title: President

 

[signatures continue on following pages]

 



 

 

  SUBSIDIARY GUARANTORS:       A AND J ASSETS LLC   Alabama Postal Holdings, LLC
  ARKANSAS POSTAL HOLDINGS LLC   ASSET 20024, L.L.C.   EASTERN POSTAL REALTY
HOLDINGS, LLC   GARY GLEN PARK REALTY, LLC   GEORGIA POSTAL REALTY HOLDINGS LLC
  Harbor Station, LLC   HILER BUFFALO LLC   Illinois Postal Holdings, LLC  
INDIANA POSTAL REALTY HOLDINGS LLC   Iowa Postal Holdings, LLC   LOUISIANA
POSTAL HOLDINGS LLC   Mass Postal Holdings LLC   Michigan Postal Holdings LLC  
MIDWESTERN POSTAL REALTY HOLDINGS, LLC   Missouri & Minnesota Postal Holdings,
LLC   NEW MEXICO POSTAL REALTY HOLDINGS LLC   Ohio Postal Holdings, LLC  
Pennsylvania Postal Holdings, LLC   Postal Holdings LLC   PPP ASSETS, LLC  
SOUTH CAROLINA POSTAL HOLDINGS LLC   SOUTHERN POSTAL REALTY HOLDINGS, LLC  
Tennessee Postal Holdings, LLC   UNITED POST OFFICE INVESTMENTS, LLC   UPH
MERGER SUB LLC   WESTERN POSTAL REALTY HOLDINGS, LLC   Wisconsin Postal
Holdings, LLC         By: /s/ Andrew Spodek     Name: Andrew Spodek     Title:
Chief Executive Officer

 

[signatures continue on following pages]

 



 

 

  ADMINISTRATIVE AGENT, LENDER AND ELECTING LENDER:       PEOPLE’S UNITED BANK,
NATIONAL ASSOCIATION           By: /s/ Jason Bishop     Name: Jason Bishop    
Title: Senior Vice President

 

[signatures continue on following pages]

 





 

 

  LENDER AND ELECTING LENDER:       BMO HARRIS BANK N.A.           By: /s/ Lloyd
Baron     Name:  Lloyd Baron     Title: Director

 

[signatures continue on following pages]

 





 

 

  LENDER AND ELECTING LENDER:       STIFEL BANK & TRUST           By: /s/ Joe
Sooter     Name:  Joe Sooter     Title: Senior Vice President

 





 

 

  LENDER AND ELECTING LENDER:       The Bryn Mawr Trust Company           By:
/s/ Noel Collins     Name:  Noel Collins     Title: Senior Vice President

 

[signatures continue on following pages]

 





 

 

  LENDER:       TriState Capital Bank           By: /s/ Ellen Frank     Name: 
Ellen Frank     Title: Senior Vice President

 

[end of signatures]

 



 

 

SCHEDULE 2.01 – COMMITMENTS

 

Lender  Commitment  People’s United Bank, National Association  $50,000,000.00 
BMO Harris Bank N.A.  $50,000,000.00  Stifel Bank & Trust  $20,000,000.00  The
Bryn Mawr Trust Company  $20,000,000.00  TriState Capital Bank  $10,000,000.00 
Total Commitments  $150,000,000.00 

 

 

 

 

